Case 1:18-CV-08250-.]SR Document 28 Filed 10/26/18 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

WINKLEVOSS CAPITAL FUND, LLC, Case No.
Plaintiff, AFFIDAVIT OF SAM FERGUSON
IN SUPPORT OF EX PARTE
v. APPLICATION FOR

PREJUDGMENT ATTACHMENT

CHARLES SHREM, 1 8 C-V 8 2 5 0

Defendant.

 

 

I, Sam Ferguson, hereby declare as follows:

l. l arn member of the California Bar and a senior attorney at the Meade Firm p.c.,
counsel for Plaintiff Winklevoss Capital Fund, LLC (“WCF”) in the above referenced matter.
Except as to matters stated on information and belief, I have personal knowledge of the
information referenced herein and could competently testify as to its truth if called to do so. As
to matters stated on information and belief, I am informed and believe them to be true.

2. On or around August 22, 2017, I called the main line of the U.S. Attorney’s
Offlce for the Southern District of New York to inquire if Defendant Charles Shrem had satisfied
the judgment for $950,000 in restitution against him. I was transferred to what I believe was the
asset forfeiture division. l was informed that Defendant Shrem had not paid thejudgment against
him, that no payment plan was in place, and that collection efforts had been turned over to the
Internal Revenue Service. As of today, no satisfaction of judgment has been filed, as I

understand is customary

Case 1:18-CV-08250-.]SR Document 28 Filed 10/26/18 Page 2 of 2

3. Attaehed hereto as l;`xhibit A are true and correct copies ol"screenshots that l

captured on September 8, 2018 from the New York Secretary ol`State showing that Bittrex lsLC

'\

Coinbase, lnc., Poloniex, LLC and Xapo, lnc. are all authorized to do business in the State ol`

New York.
l declare under penalty ol` perjury under the laws of the United States and the State of
New York that the foregoing is true and correct to the best of my knowledge

~ &Ol€
Executed on >3(-"!€'"5& cfr in Oak|and__Calil`ornia.

  

_ ,.f __
Sam Ferguson

